Case 5:19-cv-00085-LGW-BWC Document 26 Filed 12/28/20 Page 1 of 2


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 5:24 pm, Dec 28, 2020
Case 5:19-cv-00085-LGW-BWC Document 26 Filed 12/28/20 Page 2 of 2
